Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 1 of 15 PageID #: 330




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY
                           LOUISVILLE DIVISION

                      CIVIL ACTION NO. 3:18-cv-437-DJH

                                Electronically Filed

 NAVIGATORS INSURANCE COMPANY                                         PLAINTIFF

 v.

 THE UNIVERSITY OF LOUISVILLE
 FOUNDATION, INC.; JAMES R. RAMSEY;
 KATHLEEN SMITH; BURT DEUTSCH;
 MICHAEL CURTIN; and JASON
 TOMLINSON                                                        DEFENDANTS

 v.

 R.H. CLARKSON INSURANCE GROUP                                    THIRD PARTY
                                                                  DEFENDANT



         AMENDED AND RESTATED THIRD-PARTY COMPLAINT
                   WITH JURY TRIAL DEMAND

       Defendant The University of Louisville Foundation, Inc. (the “Foundation”),

 pursuant to Rule 15(a)(1)(B), FED. R. CIV. P., respectfully amends and restates its

 Third-Party Complaint against Third-Party Defendant R.H. Clarkson Insurance

 Group (“Clarkson”). In support of this Third-Party Complaint, the Foundation

 states as follows:




                                         1
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 2 of 15 PageID #: 331




                                       PARTIES
           1.   The Foundation is a non-profit corporation organized under the laws

 of the Commonwealth of Kentucky with its principal place of business in Jefferson

 County, Kentucky.       The Foundation works exclusively for the charitable and

 educational purposes of the University of Louisville (the “University”).         The

 Foundation holds, invests, and designates the University’s endowment (the

 “Endowment”).

           2.   Upon information and belief, Clarkson is a Kentucky business

 corporation organized under the laws of the Commonwealth of Kentucky with its

 principal place of business in Jefferson County, Kentucky.


                           JURISDICTION AND VENUE

           3.   This Court has supplemental jurisdiction over these third party claims

 and venue in this Court is proper pursuant to 28 U.S.C. § 1367 because they forms

 part of the same case and controversy as the primary claims asserted by Plaintiff

 Navigators Insurance Company (“Navigators”) against the Foundation in this

 action.


                      GENERAL FACTUAL BACKGROUND

       4.       Clarkson is an insurance brokerage firm that is an agent for

 Navigators.



                                            2
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 3 of 15 PageID #: 332




       5.     Richard P. Lewis (“Lewis”), an agent in Clarkson’s business

 insurance team, worked directly with Defendant Jason Tomlinson (“Tomlinson”),

 the Foundation’s assistant treasurer, to draft an insurance proposal for the

 Foundation on behalf of Navigators.

       6.     On August 15, 2016, Lewis provided Tomlinson and the Foundation

 with a proposal for a directors and officers insurance policy underwritten by and on

 behalf of Navigators.

       7.     Over the following two weeks, Lewis guided Tomlinson through the

 application process for Navigators and assisted with the assembly of documents

 and information for the application.     Lewis even drafted the warranties and

 representations statements for the Foundation to execute as part of the application

 process with Navigators.

       8.     After Lewis drafted the original draft of the Foundation’s

 representations and warranties for the application, Tomlinson identified multiple

 errors in the draft and pointed these errors out to Lewis. Lewis then redrafted the

 representations and warranties that were submitted to Navigators.

       9.     Tomlinson, on behalf of the Foundation, completed the remainder of

 the Foundation’s application for directors and officers insurance (those portions

 not drafted by Lewis) and submitted that application to Clarkson as the agent for

 Navigators for its review.



                                          3
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 4 of 15 PageID #: 333




         10.   The Foundation eventually contracted with Navigators, through

 Clarkson as agent for Navigators, for a directors and officers insurance policy. The

 Foundation and Navigators entered into an insurance agreement titled Not-For-

 Profit InNAVation Policy1 (the “Policy”), effective September 1, 2016. The Policy

 includes a Directors and Officers Liability Coverage Part (the “D&O Coverage

 Part”) and a Fiduciary Liability Coverage Part issued as part of the Policy.

         11.   The Policy is a claims-made policy and was in effect at the time of the

 claims described herein.


 Facts Giving Rise to the Underlying Litigation

         12.   As discussed in more detail in the Complaint in the Underlying

 Lawsuit, during their time controlling the Foundation, the individual Defendants

 unlawfully mismanaged the Endowment by (i) spending Endowment funds at an

 excessive and unsustainable rate; (ii) “investing” Endowment funds in speculative

 ventures, loan, and gifts with no reasonable chance of repayment; (iii) depleting

 Endowment funds through intentionally complicated and often-unauthorized

 transactions, (iv) paying themselves excessively from Endowment funds; and (v)

 disguising and mischaracterizing transactions in order to escape scrutiny and avoid

 or manipulate the Foundation’s spending limits.


 1
     Policy number NY16DOLVBEOWNV


                                           4
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 5 of 15 PageID #: 334




       13.    After becoming aware of the wrongful conduct of the individual

 Defendants, the Kentucky’s Commonwealth Auditor began an investigation of the

 Foundation and the individual Defendants. This investigation garnered media

 attention in Louisville and resulted in the creation of the Auditor’s Report.

       14.    The Auditor’s Report was released to the public on December 14,

 2016, and detailed the individual Defendants’ wrongdoing and many of the facts

 related to the claims in the Underlying Lawsuit.


 Disclosure of Potential Claims to Clarkson

       15.    After the Auditor’s Report had been released, Tomlinson was

 concerned it could constitute implied or threaten claims under the Policy, notice of

 which was required to be provided to Navigators.

       16.    Although the Policy was dated September 1, 2016, the Foundation and

 Clarkson were still revising and redrafting the Policy after that date. Despite its

 September 1st date, the Policy remained a work-in-progress subject to revision at

 that point in time.

       17.    In September of 2016, Tomlinson discussed the Auditor’s Report and

 the potential implications associated with it with Lewis. Tomlinson disclosed all

 of the material allegations of the Auditor’s Report to Lewis. Tomlinson asked

 Lewis how the Auditor’s Report would affect the Policy and the Foundation’s

 coverage.    Tomlinson’s disclosures to Lewis and Lewis’s guidance to the


                                           5
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 6 of 15 PageID #: 335




 Foundation in response were related to both the Navigators’ Policy at issue here

 and the Foundation’s excess policy.

       18.     On September 22, 2016, while Tomlinson and Lewis were still

 revising the representations and warranties, the application, and other documents

 related to the Policy, Tomlinson emailed Lewis and asked whether the Auditor’s

 Report and its media coverage constituted a claim under the Policy and noted that

 “it’s obvious from the media that [a claim] has been implied or threaten (sic).”

 (Tomlinson’s email is attached as Exhibit A to the original Third-Party

 Complaint.)

       19.     Lewis responded to Tomlinson’s email and stated that such threatened

 claims were “made public after” the date of the Foundation’s warranty and

 representations letters and that no updated or revised warranty or representations

 letter would be necessary. (Lewis’s response email is attached as Exhibit B to the

 original Third-Party Complaint.)

       20.     Tomlinson relied on Lewis’s response and representations in not

 revising the warranty and representations letters to Navigators and in providing

 Navigators with no additional notice of the potential claims associated with the

 Auditor’s Report.       The “Foundation’s” (more accurately described as

 “Clarkson’s”) representations Navigators relies on in its rescission claim were all

 drafted and approved by Clarkson.



                                          6
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 7 of 15 PageID #: 336




        21.     Some of the changes Tomlinson requested to Clarkson’s original draft

 of the representations and warranties are what required the Foundation to get its

 own insurance policies independent from those of the University. This is true for

 all of the policies at issue in this action and is not just relegated to excess

 insurance.


 The Underlying Lawsuit

        22.     On April 25, 2018, the Foundation (along with the University) filed a

 civil action2 against the individual Defendants and various other parties in the

 Circuit Court of Jefferson County. In the Underlying Lawsuit, the Foundation

 asserts various claims against the individual Defendants for fraud and breaches of

 their respective duties to the Foundation related to management of the University’s

 Endowment. (The Complaint in the Underlying Lawsuit is attached as Exhibit C

 to the original Third-Party Complaint.)

        23.     On May 9, 2018, the University and the Foundation filed their First

 Amended Complaint, which added a claim for declaratory relief against the

 individual Defendants. (The First Amended Complaint in the Underlying Lawsuit

 is attached as Exhibit D to the original Third-Party Complaint.)




 2
   The University of Louisville, et al. v. James R. Ramsey, et al.; civil action no. 18-CI-002385 in
 the Jefferson Circuit Court, Division Nine (the “Underlying Lawsuit”).


                                                 7
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 8 of 15 PageID #: 337




       24.    On May 11, 2018, the University and the Foundation formally put

 Navigators on notice of the claims arising from the Underlying Lawsuit and

 provided Navigators with a copy of the First Amended Complaint.

       25.    Any liability the individual Defendants have to the University or the

 Foundation falls within the insurance coverage provided under the D&O Coverage

 Part of the Policy.

       26.    The Foundation and the University complied with all notice

 requirements under the Policy related to the claims arising through the Underlying

 Lawsuit.


 Navigators Main Claims

       27.    Navigators instituted this action essentially requesting the Court

 declare Navigators has no liability to the Foundation for any of the claims arising

 from the Underlying Lawsuit.

       28.    In particular, Navigators seeks rescission of the Policy or a judicial

 declaration that Navigators has no liability to the Foundation related to the claims

 in the Underlying Lawsuit. Navigators seeks this relief based on its allegations

 that the Foundation had knowledge of the claims in the Underlying Lawsuit

 through the Auditor’s Report and related investigation but failed to disclose them

 to Navigators and failed to properly disclose certain financial data about the

 Foundation. See, e.g., Compl. ¶ 36 (“The Application contains misrepresentations


                                          8
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 9 of 15 PageID #: 338




 that materially affected the acceptance of the risk or hazard assumed by Navigators

 under the Policy.”) (doc 1).

       29.    The Complaint goes on to allege that the “knowledge exclusion” of

 the Policy purportedly precludes any coverage because Tomlinson failed to

 disclose the potential claims that were the subject of the Auditor’s Report in the

 Foundation’s application for the Policy. See Compl. ¶¶ 15, 74 (“The claims in the

 [Underlying] Lawsuit are barred from coverage under the Policy pursuant to the

 Knowledge Exclusion set out in Paragraph 15 above.”).

       30.    Both of Navigators’s allegations are a direct result of the Foundation’s

 reliance on Clarkson’s representations that Tomlinson received from Lewis.


                                         COUNT I
                                          FRAUD

       31.    The Foundation incorporates by reference all of the allegations in the

 preceding paragraphs as if fully set forth herein.

       32.    Clarkson, as Navigators’ agent, voluntarily drafted the representations

 and warranties section of the Foundation’s application for the Policy.           The

 application, the Policy, and documents related to it drafted by Clarkson were

 subject to revision and were actually revised beyond the Policy’s effective date of

 September 1, 2016. In spite of this effective date, the documents remained a “work

 in progress” during this time period.



                                            9
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 10 of 15 PageID #: 339




        33.    Tomlinson, on behalf of the Foundation, affirmatively asked Lewis if

  the allegations made in the Auditor’s Report and through the investigation

  culminating in the Auditor’s Report constituted a threatened or implied claim that

  required disclosure to Navigators.

        34.    Lewis, as an agent of Clarkson, instructed Tomlinson that the

  Foundation was not required to make such a disclosure.

        35.    Clarkson made a material representation to the Foundation through

  Lewis’s instruction that the Foundation need not disclose the findings of the

  Auditor’s Report or investigation to Navigators.

        36.    Clarkson also materially represented to the Foundation that all of the

  representations and warranties Lewis had drafted, including those related to the

  Foundation’s finances, were sufficient for the Policy.

        37.    While the email correspondence attached as Exhibits A and B to the

  original Third-Party Complaint are demonstrative of Lewis’s involvement in the

  drafting of the application and related documents, the communications between

  Lewis and Tomlinson (and the representations made therein) were much more

  extensive, both oral and written, and are not confined to such demonstrative

  exhibits.

        38.    If Navigators successfully avoids coverage of the claims arising from

  the Underlying Lawsuit, then Clarkson’s material representations were false. Even



                                           10
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 11 of 15 PageID #: 340




  if Navigators is unsuccessful in avoiding coverage, the mere fact that they have

  made such allegations suggests that Clarkson’s material representations were false.

         39.        Clarkson made these material representations while either knowing

  they were false or with reckless disregard for whether they were true or false.

  Upon information and belief, Clarkson undertook no independent inquiry to

  determine the veracity of its material representations before making them to the

  Foundation.

         40.        Clarkson made these material representations with inducement that

  the Foundation act upon them.

         41.        The Foundation relied on Clarkson’s material representations and did

  not further revise or supplement its disclosures with the substantive allegations of

  the Auditor’s Report in its application to Navigators for the Policy.

         42.        Clarkson’s material representations and the Foundation’s reliance

  upon them resulted in injury to the Foundation in the form of Navigators’ filing of

  this action and attempted avoidance of coverage of the claims arising from the

  Underlying Lawsuit.

         WHEREFORE, the Foundation requests the Court enter a judgment against

  Clarkson for compensatory and punitive damages and for any other relief to which

  it is entitled.




                                              11
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 12 of 15 PageID #: 341




                                      COUNT II
                                    NEGLIGENCE

        43.    The Foundation incorporates by reference all of the allegations in the

  preceding paragraphs as if fully set forth herein.

        44.    Clarkson voluntarily assumed a legal duty to the Foundation by

  drafting the Foundation’s representations and warranties and application for the

  Policy.

        45.    Clarkson had a legal duty to exercise due diligence in determining

  whether Navigators required disclosure of the substantive allegations of the

  Auditor’s Report by the Foundation. At a minimum, this legal duty was created

  when the Foundation, through Tomlinson, affirmatively asked Lewis, as

  Clarkson’s agent, whether disclosure was appropriate and Lewis took the

  affirmative of action of answering in the negative and instructing the Foundation to

  make no supplemental disclosure.

        46.    Clarkson failed to conform to its legal duty.

        47.    Clarkson’s failure to conform to its legal duty caused the Foundation

  to be injured by the filing of this action by Navigators and by Navigators’

  attempted avoidance of coverage of the claims in the Underlying Lawsuit.

        48.    The Foundation was actually injured by Clarkson’s failure.




                                            12
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 13 of 15 PageID #: 342




         WHEREFORE, the Foundation requests the Court enter a judgment against

  Clarkson for compensatory and punitive damages and for any other relief to which

  it is entitled.

                         DEMAND FOR TRIAL BY JURY

         The Foundation hereby demands a trial by jury on all issues so triable.

                                                Respectfully submitted,

                                                /s/ Jeremy S. Rogers
                                                Jeremy S. Rogers


  OF COUNSEL

  Andrew P. Campbell (pro hac vice to be filed)
  Stephen D. Wadsworth (pro hac vice to be filed)
  A. Todd Campbell (pro hac vice to be filed)
  Cason M. Kirby (pro hac vice to be filed)
  CAMPBELL GUIN, LLC
  505 20th Street North, Ste. 1600
  Birmingham, AL 35205
  Telephone: (205) 224-0750

  R. Kenyon Meyer
  Jeremy S. Rogers
  DINSMORE & SHOHL LLP
  101 S. Fifth Street, Suite 2500
  Louisville, Kentucky 40202
  (502) 540-2300 Telephone
  (502) 585-2207 Facsimile


  Counsel for the Foundation




                                           13
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 14 of 15 PageID #: 343




                                 CERTIFICATE OF SERVICE

          I hereby certify that on this the 29th day of October, 2018 I electronically filed the
  foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
  electronic filing to the following:

  Robert L. Steinmetz
  Gwin Steinmetz & Baird, PLLC
  401 West Main Street, Suite 1000
  Louisville, KY 40202
  rsteinmetz@gsblegal.com
  Counsel for Plaintiff

  Ann B. Oldfather
  R. Sean Deskins
  OLDFATHER LAW FIRM
  1330 South Third Street
  Louisville, KY 40208
  aoldfather@oldfather.com
  sdeskins@oldfather.com
  nbush@oldfather.com
  Counsel for Defendant, Kathleen Smith

  Lisa Fauth
  Casey Bailey & Maines, PLLC
  3151 Beaumont Centre Cir., Suite 200
  Lexington, KY 40513
  lfauth@cbmlaw.net
  Counsel for the Third-Party Defendant, R.H. Clarkson Insurance Group

  Donald L. Cox
  Matthew P. Cox
  Lynch, Cox, Gilman & Goodman, P.S.C.
  500 W. Jefferson Street, Suite 500
  Louisville, KY 40202
  doncox@lynchcox.com
  mcox@lynchcox.com
  Counsel for Defendants, Burt Deutsch, Michael Curtin, and Jason Tomlinson




                                                14
Case 3:18-cv-00437-DJH-RSE Document 27 Filed 10/29/18 Page 15 of 15 PageID #: 344




  Stephen B. Pence
  Pence & Whetzel, PLLC
  9300 Shelbyville Road, Suite 1205
  Louisville, KY 40223
  steve@pencelegal.com
  Counsel for Defendant James R. Ramsey

                                               /s/ Jeremy S. Rogers
                                               Jeremy S. Rogers
                                                Counsel for the Foundation




                                          15
